  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 1 of 48 PageID# 74




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                    RICHMOND DIVISION

 ARTURO ESPARZA MACIAS,
 VICTOR DE LOS REYES RABANALES,
 CESAR IVAN ESPARZA AGUILAR,
 JAIME MARQUEZ ESPARZA,
 MANUEL MARQUEZ ESPARZA,
 JACOBO ESPARZA AGUILAR,
 JOSE LUIS DIAZ GOMEZ,
 RICARDO GUADALUPE GOMEZ TORRES,
 RODRIGO CANALES SALAZAR,
 BLADIMIR GUADALUPE MACIAS ESPARZA,
 CATARINO ODÓN HERNÁNDEZ,
 FRANCISCO ODÓN HERNÁNDEZ,
 REUEL EUGENIO VILLAGRANA CANALES,
 ALONSO CISNEROS AYALA,
 LEOPOLDO GONZALES,
 LUIS CARLOS ROMERO, and
 URIEL CISNEROS,

                                                         JURY TRIAL DEMANDED
 Plaintiffs,

 v.
                                                          Case No.     3:19cv830
 MONTERREY CONCRETE, LLC, and
 JOSE DE LA ROSA,


 Defendants


                                          COMPLAINT

                                      Preliminary Statement

      1.   This lawsuit seeks to recover damages incurred by the Plaintiffs as a result of Defendants

Monterrey Concrete, LLC, and Jose De La Rosa’s violations of the Trafficking Victims Protection

Act (“TVPA”), 18 U.S.C. § 1589 et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., and the Virginia common law of contracts. In the alternative to their breach-of-contract
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 2 of 48 PageID# 75



claim, Plaintiffs seek restitution from Defendants under a Virginia common-law claim for unjust

enrichment and quantum meruit.

   2.     At various times between 2014 and 2018, Defendants offered Plaintiffs, all low-income

Mexican laborers, employment and induced them to come to the United States to work for

Defendants under temporary “H-2B” work visas, with the promise that Defendants would pay

Plaintiffs between $14.50 and $18 per hour plus overtime. Defendants also promised to provide

Plaintiffs with decent housing and meals.

   3.     Contrary to Defendants’ promises, Plaintiffs were exploited and abused, trafficked for

their labor, grossly underpaid, and subjected to inhumane working and living conditions.

   4.     Upon Plaintiffs’ arrival, Defendants confiscated their passports, required them to work

at least 70 to 80 hours per week, and paid them only a fraction of what Defendants had promised

to pay. Defendants also failed to pay the wages that federal law requires, including overtime.

   5.     In order to get visas for Plaintiffs, Defendants told the U.S. Department of Labor that

Plaintiffs would be working for Defendants as concrete masons and cement finishers. But in

reality, Monterrey Concrete’s owner and manager, Jose De La Rosa, frequently “rented” Plaintiffs

to other employers for a fee, and sometimes used them to repair and maintain the homes and

property of Mr. De La Rosa and his associates.

   6.     Moreover, Defendants housed Plaintiffs in deplorable conditions. At times Defendants

housed Plaintiffs in an unheated garage shared by as many as 30 people. At other times Defendants

put them in a small house with a single toilet shared by as many as 20 people.

   7.     When Plaintiffs complained about their work and living conditions, Monterrey

Concrete’s owner and manager Jose De La Rosa used a variety of tactics to cow the workers into

obedience. Sometimes he threatened to send Plaintiffs back to Mexico—in some instances even




                                                 2
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 3 of 48 PageID# 76



driving certain Plaintiffs all the way back to the U.S.–Mexico border to make an example of them

and show the other workers that he was serious. Other times he threatened Plaintiffs and their

families in Mexico, saying that he had connections to dangerous people in Mexico. And sometimes

he would say that the worker was free to leave and work somewhere else without retaliation by

Mr. De La Rosa—if the worker would first pay Mr. De La Rosa $10,000 to $12,000 to “buy his

freedom.”

   8.       Defendants’ conduct violated the TVPA and FLSA and constituted a breach of contract

and unjust enrichment under Virginia law.

                                     Jurisdiction and Venue

   9.       The Court has personal jurisdiction over Defendant Monterrey Concrete, LLC

(“Monterrey Concrete”) because (1) it is domiciled in Virginia; (2) it transacts business in Virginia;

and (3) as Plaintiffs’ joint employer, its acts and omissions in Virginia gave rise to Plaintiffs’

claims.

   10.      The Court has personal jurisdiction over Defendant Jose De La Rosa because (1) he is

domiciled in Virginia; (2) he transacts business in Virginia; and (3) as Plaintiffs’ joint employer,

his acts and omissions in Virginia gave rise to Plaintiffs’ claims.

   11.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

(federal question) because the action arises under the Trafficking Victims Protection Act

(“TVPA”), 18 U.S.C. § 1589 et seq., and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq. The Court has supplemental jurisdiction over Plaintiffs’ state-law claims pursuant to 28

U.S.C. § 1367.

   12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, and because both

Defendants reside and have their primary place of business in this District.


                                                  3
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 4 of 48 PageID# 77



                                           The Parties

   13.    The Plaintiffs are all citizens of Mexico. Defendants arranged for all of them to come to

the United States under “H-2B” temporary work visas (except Plaintiff Reuel Eugenio Villagrana

Canales, who was initially recruited on an “H-2A” temporary work visa, as described more fully

in the Complaint below). The Plaintiffs then performed work for Defendants under those visas in

and around Henrico, Virginia between 2014 and 2018.

   14.    Defendant Monterrey Concrete is a Virginia limited-liability company with its principal

place of business in Henrico, Virginia.

   15.    Upon information and belief, Defendant Jose De La Rosa is a citizen of Virginia. Upon

information and belief, he is, and at all relevant times was, the sole member, owner, and/or

managing partner of Monterrey Concrete. Mr. De La Rosa had and exercised the power to control

Plaintiffs’ work schedules and locations, to provide the instruments and materials that Plaintiffs

needed to perform the work, and to hire and fire Plaintiffs. Mr. De La Rosa also oversaw payroll

and, upon information and belief, made decisions about how much to pay Plaintiffs.

                                             FACTS

   16.    Monterrey Concrete operates as a concrete contracting business, performing concrete

work on building projects in and around the Henrico, Virginia area.

   17.    Monterrey Concrete was organized as a limited liability company in July 2008. Its

existence as a duly licensed LLC was automatically terminated in October 2012 and was reinstated

in March 2014.

   18.    Upon information and belief, the gross annual business volume of Monterrey Concrete

exceeded $500,000 at all times relevant to this action.




                                                 4
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 5 of 48 PageID# 78



   19.     Jose De La Rosa is a member of Monterrey Concrete. Upon information and belief, he

is the sole member of Monterrey Concrete. Upon information and belief, Mr. De La Rosa oversees

the day-to-day operations of Monterrey Concrete.

   20.     Mr. De La Rosa supervised the work that Plaintiffs performed for him.

   21.     Mr. De La Rosa made the essential decisions for Monterrey Concrete, had and exercised

the power to control Plaintiffs’ work schedules and locations and instructed workers on their daily

assignments. In practice, this meant that Plaintiffs worked whenever Mr. De La Rosa commanded

them to work.

   22.     Mr. De La Rosa had the power to hire, discipline, and fire Plaintiffs.

   23.     Mr. De La Rosa also oversaw payroll and, upon information and belief, made decisions

about how much to pay Plaintiffs.

                                     The H-2B Visa Program

   24.     During all years relevant to this Complaint, Monterrey Concrete sought to bring

immigrant workers from Mexico to the United States to perform work under the H-2B visa

program.

   25.     The H-2B visa program is a nonimmigrant visa program that allows companies to bring

unskilled workers to the United States to perform non-agricultural jobs on a temporary basis. 8

U.S.C. § 1101(a)(15)(H)(ii)(b). In order to use the program, the employer must convince the U.S.

Department of Labor (“DOL”) that (1) there are not enough qualified U.S. workers available to do

the jobs, and (2) the use of foreign workers will not negatively affect the wages or working

conditions of similarly-employed U.S. workers. 20 C.F.R. § 655.50(b).

   26.     By participating in the H-2B program, employers agree to provide numerous worker

protections. See 20 C.F.R. § 655.20 and 29 C.F.R. § 503.16. These agreements include, without




                                                 5
   Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 6 of 48 PageID# 79



limitation, that the employer will (1) comply with applicable federal, state, and local employment-

related laws, (2) pay the higher of the prevailing wage for the occupation or the minimum wage,

(3) provide all tools and supplies free of charge, (4) not hold or confiscate employees’ passports

or visas, and (5) not retaliate against workers for asserting their H-2B program rights and

protections. Id. at (a), (k), (n), and (z).

    27.    Additionally, employers must give H-2B workers a document called a “job order” that

contains all other material terms and conditions of employment and must display a Department of

Labor poster at the job site that sets out the rights and protections for H-2B workers. 20 C.F.R. §

655.5 (defining “job order”); 20 C.F.R. § 655.20 and 29 C.F.R. § 503.16 at (l)–(m) (requiring

disclosure of job order and notice of worker rights).

                         Monterrey Concrete’s 2014 – 2018 H-2B Applications

    28.    In or around December 2013, Monterrey Concrete filed an H-2B Application for

Temporary Employment Certification with DOL seeking to employ H-2B workers in 2014 (the

“2014 H-2B Application”). The 2014 H-2B Application sought DOL’s permission to employ up

to 12 foreign workers as concrete masons and cement finishers from March 1, 2014 through

December 20, 2014. As part of its application, Monterrey Concrete included a job order that

contained the material terms and conditions of the jobs. The 2014 H-2B Application and job order

represented to DOL that the jobs entailed 40 hours of work per week and a workday of 8:00 AM

to 4:00 PM. The application and job order stated that the regular rate of pay would be $15.72 per

hour and that the overtime rate of pay would be $23.58 per hour.

    29.    In or around January 2016, Monterrey Concrete filed an H-2B Application for

Temporary Employment Certification with DOL seeking to employ H-2B workers in 2016 (the

“2016 H-2B Application”). The 2016 H-2B Application sought DOL’s permission to employ up




                                                 6
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 7 of 48 PageID# 80



to 17 foreign workers as concrete masons and cement finishers from April 1, 2016 through

December 31, 2016. As part of its application, Monterrey Concrete included a job order that

contained the material terms and conditions of the jobs. The 2016 H-2B Application and job order

represented to DOL that the jobs entailed 35 hours of work per week and a workday of 8:00 AM

to 4:00 PM with a one-hour unpaid lunch break. The application and job order stated that the

regular rate of pay would be $16.49 per hour and that the overtime rate of pay would be $24.74

per hour.

   30.      In or around December 2016, Monterrey Concrete filed an H-2B Application for

Temporary Employment Certification with DOL seeking to employ H-2B workers in 2017 (the

“2017 H-2B Application”). The 2017 H-2B Application sought DOL’s permission to employ up

to 17 foreign workers as concrete masons and cement finishers from April 1, 2017 through

December 20, 2017. As part of its application, Monterrey Concrete included a job order that

contained the material terms and conditions of the jobs. The 2017 H-2B Application and job order

represented to DOL that the jobs entailed 35 hours of work per week and a workday of 8:00 AM

to 4:00 PM with a one-hour unpaid lunch break. The application and job order stated that the

regular rate of pay would be $17.24 per hour and that the overtime rate of pay would be $25.86

per hour.

   31.      In or around December 2017, Monterrey Concrete filed an H-2B Application for

Temporary Employment Certification with DOL seeking to employ H-2B workers in 2018 (the

“2018 H-2B Application”). The 2018 H-2B Application sought DOL’s permission to employ up

to 22 foreign workers as concrete masons and cement finishers from April 1, 2018 through

December 20, 2018. As part of its application, Monterrey Concrete included a job order that

contained the material terms and conditions of the jobs. The 2018 H-2B Application and job order




                                               7
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 8 of 48 PageID# 81



represented to DOL that the jobs entailed 35 hours of work per week and a workday of 8:00 AM

to 4:00 PM with a one-hour unpaid lunch break. The application and job order stated that the

regular rate of pay would be $17.66 per hour and that the overtime rate of pay would be $26.49

per hour.

   32.      DOL granted the 2014, 2016, 2017, and 2018 H-2B Applications.

   33.      Under 20 C.F.R. § 655.20 and 29 C.F.R. § 503.16, by executing the 2014, 2016, 2017,

and 2018 H-2B Applications, Defendants agreed to:

   (i) pay the higher of the prevailing wage for the occupation or the minimum wage;

   (ii) comply with applicable Federal, State and local employment-related laws and regulations;

   (iii) not place any H-2B workers employed outside the area of intended employment or in a

   job classification not listed on the approved application;

   (iv) keep a record of workers’ earnings and provide the workers with the required earnings

   statements on or before each payday;

   (v) provide, without charge or deposit, all tools, supplies, and equipment required to perform

   the duties assigned; and

   (vi) not retaliate against workers for exercising their H-2B program rights and protections.

                        Defendants’ Recruitment and Hiring of Plaintiffs

   34.      In advance of each of the relevant seasons, Defendants, either directly or through their

agents, recruited Plaintiffs in Mexico to come to work for Defendants in Virginia.

   35.      In general, recruitment worked as follows: First, Mr. De La Rosa or one of his associates

would contact the Plaintiff, stating that Mr. De La Rosa had good-paying concrete work jobs in

Virginia. If someone other than Mr. De La Rosa made the initial contact with the Plaintiff, Mr. De

La Rosa and the Plaintiff would then talk to each other soon thereafter.




                                                  8
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 9 of 48 PageID# 82



   36.    Mr. De La Rosa almost always personally participated in recruiting the workers and

telling them about the terms and conditions of the jobs.

   37.    Mr. De La Rosa told all Plaintiffs (except Mr. Villagrana Canales) that they would be

paid at approximately the regular rates required by that year’s H-2B application, plus overtime. He

also told some of the Plaintiffs that good housing would be provided.

   38.    Plaintiffs elected to accept employment with Monterrey Concrete based on Defendants’

promises and representations regarding the nature of the work, the compensation to be paid, and

the provision of employer housing.

   39.    Defendants then required the Plaintiffs to obtain passports and to travel to the U.S.

consulate in the city of Monterrey, Mexico in order to undergo consular processing and get their

H-2B visas.

   40.    Defendants hired a company called Action Visa Assistance to help manage the process

of getting the Plaintiffs their H-2B visas from the U.S. consulate.

   41.    During the H-2B visa process at the consulate, Plaintiffs were given copies of their

respective H-2B Job Orders. But, the Job Orders were then taken from all or almost all of the

Plaintiffs rather than letting them keep the copy for themselves.

              Defendants’ Labor and Labor-Trafficking Violations In General

                         Misrepresentation of Job Terms and Conditions

   42.    Upon arriving at Monterrey Concrete’s headquarters in Henrico, Virginia, Plaintiffs

were gathered for meetings and informed that the working conditions and pay rates would be far

different than what Defendants had promised them at the time of recruitment.

   43.    Namely, instead of the 8:00 AM to 4:00 PM workdays that Defendants had agreed to

provide at the time of recruitment, Plaintiffs were told that they would be working as much as Mr.




                                                 9
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 10 of 48 PageID# 83



De La Rosa told them to work. And throughout their employment, Defendants regularly required

Plaintiffs to work at least 70 to 80 hours a week, and sometimes even more than that. Defendants

also occasionally required Plaintiffs to work overnight, sometimes up to nearly 24 hours straight.

   44.    Instead of paying them the hourly and overtime rates that Defendants had promised them

in Mexico, Plaintiffs were told that they would only be paid at a rate equivalent to 40 regular hours

per week, even if they worked more hours than that. And except for rare instances, that is how

Defendants in fact paid them.

   45.    At the time of recruitment in Mexico, Defendants also promised certain Plaintiffs that

they would be provided with good housing while in Defendants’ employ. But when they arrived

in Virginia, they were required to live in grossly overcrowded and substandard housing that

Defendants owned or controlled, as detailed further below.

   46.    Upon information and belief, Defendants made these false representations to Plaintiffs

at the time of recruitment knowingly and with intent to defraud.

                                      Document Confiscation

   47.    Also at those initial meetings, Mr. De La Rosa retained the passports of Plaintiffs

Esparza Macias, Reyes Rabanales, Macias Esparza, Catarino Odon Hernandez, Jacobo Esparza

Aguilar, Gonzales (in 2016), Canales Salazar, Manuel Marquez Esparza, Jaime Marquez Esparza,

Cesar Esparza Aguilar, Francisco Odon Hernandez, Gomez Torres, Diaz Gomez, and Romero.

   48.    In general, if Plaintiffs asked for Mr. De La Rosa to return their passports, Mr. De La

Rosa would tell Plaintiffs that he was “keeping it safe,” or that Plaintiffs did not need the passports

because Plaintiffs were working only for him, or some other similar excuse. He additionally

retained the social security cards of Plaintiffs Reyes Rabanales, Macias Esparza, Cesar Esparza

Aguilar, Francisco Odon Hernandez, Gomez Torres, and Diaz Gomez.




                                                  10
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 11 of 48 PageID# 84



                                    Wage and Hour Violations

   49.    During their time at Monterrey Concrete, all Plaintiffs worked approximately 70 to 80

hours per week, every week, and sometimes more. But despite working at least 70 to 80 hours a

week, Plaintiffs were almost always paid at a flat salary rate equivalent to 40 hours of work at the

regular rate set out in that year’s H-2B Application. Except in rare instances, Plaintiffs were not

paid overtime for any hours worked over 40 in a workweek.

   50.    In 2014, Plaintiff Gonzales (his first season) was paid biweekly, generally at $629.20

per week, regardless of how many hours he actually worked. $629.20 is 40 times the regular wage

rate of $15.72 per hour that Defendants promised to pay in the 2014 H-2B Application.

   51.    In 2015, Plaintiff Villagrana Canales was paid biweekly, generally at $900 biweekly,

regardless of hours actually worked, based on a contract rate of $16.49 per hour.

   52.    In 2016, Plaintiffs Manuel Marquez Esparza (his first season), Jacobo Esparza Aguilar

(his first season), Canales Salazar, Alonso Cisneros Ayala, Gonzales (his second season) and Uriel

Cisneros were paid biweekly, generally at $659.60 per week, regardless of hours they actually

worked. $659.60 is 40 times the regular wage rate of $16.49 per hour that Defendants promised to

pay in the 2016 H-2B Application.

   53.    In 2017, Plaintiffs Arturo Esparza Macias, Jaime Marquez Esparza, Manuel Marquez

Esparza (his second season), Reyes Rabanales, Cesar Esparza Aguilar, Diaz Gomez, Gomez

Torres, Esparza Salazar (his second season) and Francisco Odon Hernandez were paid biweekly,

generally at $689.60 per week, regardless of how many hours they actually worked. $689.60 is 40

times the regular wage rate of $17.24 per hour that Defendants promised to pay in the 2017 H-2B

Application.




                                                11
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 12 of 48 PageID# 85



   54.    In 2018, Plaintiffs Bladimir Macias Esparza, Luis Carlos Romero, and Catarino Odon

Hernandez were paid biweekly, generally at $706.40 per week, regardless of how many hours they

actually worked. $706.40 is 40 times the regular wage rate of $17.66 per hour that Defendants

promised to pay in the 2018 H-2B application.

   55.    In addition to consistently being made to work 70 to 80 hours a week, Defendants also

occasionally required Plaintiffs to work overnight, sometimes up to nearly 24 hours straight.

   56.    Defendants gave Plaintiffs incorrect pay statements falsely indicating that Defendants

had paid Plaintiffs at rates and in amounts far above what Defendants had actually paid them.

                                          Improper Charges

   57.    Plaintiffs almost always had to pay for their own transportation from their hometown in

Mexico to the U.S. consulate in Monterrey, Mexico to undergo consular processing and receive

their H-2B visas. Then, during the multiday bus ride from Monterrey to Virginia, the workers had

to pay for their own meals and lodging.

   58.    Defendants did not provide Plaintiffs with the tools and supplies necessary to perform

the work free of charge, in violation of 20 C.F.R. § 655.20(k) and 29 C.F.R. § 503.16(k). Instead,

Mr. De La Rosa purchased the tools and supplies, and most Plaintiffs were required to purchase

the tools and supplies from Mr. De La Rosa. A few Plaintiffs purchased the tools and supplies

directly from the store with their own money.

   59.    Defendants charged Plaintiffs $50 for food each week, with the exception of Mr. Macias

Esparza. The food, prepared by Mr. De La Rosa’s sister, Ana de la Rosa, consisted mainly of

venison meat hunted by a friend of the De La Rosa family and was often an insufficient amount.

Defendants made these charges without obtaining these Plaintiffs’ written consent. Plaintiffs did

not have a reasonable alternative way of getting food on their own.




                                                12
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 13 of 48 PageID# 86



    60.       Defendants charged certain Plaintiffs for rent and utilities without including those

charges in the Job Order and without obtaining Plaintiffs’ written consent, as detailed further

below.

                                        Threats and Coercion

    61.       When Plaintiffs complained about their working and living conditions, Mr. De La Rosa

used a variety of tactics to cow the workers into obedience. Sometimes he threatened to send

Plaintiffs back to Mexico—in some instances even driving certain Plaintiffs all the way back to

the U.S.–Mexico border to make an example of them and show the other workers that he was

serious. Other times he threatened Plaintiffs and their families in Mexico, saying that he had

connections to dangerous groups and people in Mexico. And sometimes he would say that the

worker was free to leave and work somewhere else without retaliation by Mr. De La Rosa—if the

worker would first pay Mr. De La Rosa $10,000 to $12,000 to “buy his freedom.”

    62.       Mr. De La Rosa also threatened that he could have Plaintiffs’ visas suspended, have

Plaintiffs sent to jail, or report Plaintiffs to immigration authorities if they did not do as he said.

    63.       Mr. De La Rosa regularly made racist slurs about the indigenous heritage of certain

Plaintiffs.

    64.       Mr. De La Rosa told Plaintiffs that he had connections with “dangerous people” in

Mexico, and suggested that Plaintiffs and that their families would be in danger if they complained.

Some Plaintiffs had heard that a former employee’s family in Mexico had indeed been threatened

after the worker reached out to an attorney about the abuses taking place at Monterrey Concrete.

    65.       By means of threats of retaliation and immigration consequences, Mr. De La Rosa

attempted to coerce Plaintiffs into overstaying their visas and illegally working a second season

for Monterrey Concrete under different names.




                                                   13
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 14 of 48 PageID# 87



   66.    Mr. De La Rosa fired several Plaintiffs, including Plaintiffs Gonzales and Reyes

Rabanales, for refusing to overstay their visas.

   67.    Mr. De La Rosa required Plaintiffs to live in overcrowded, substandard housing that he

owned or controlled.

   68.    On multiple occasions, Mr. De La Rosa brought friends or associates into Plaintiff’s

housing late at night while Plaintiffs were sleeping, so that Mr. De La Rosa could show off his

dominance over “his” workers. On these occasions, Mr. De La Rosa would order all the workers

to wake up, get out of their beds, and stand in a line—which they did. Mr. De La Rosa would then

remark to his friends or associates that they could now see how thoroughly Mr. De La Rosa had

brought the workers under his command. These actions were taken to exert power and control over

and to humiliate Plaintiffs.

   69.    Some Plaintiffs even became afraid to leave their housing on their day off, for fear that

if Mr. De La Rosa saw them, he would force them to work. This fear arose after an incident in

which Mr. De La Rosa encountered a group of workers outside of their housing and spontaneously

decided that he would make them work additional hours on another project, even though they had

already worked for 11 hours that day for another employer to whom he had “rented” them.

   70.    As a result of Mr. De La Rosa’s threats and actions, Plaintiffs feared retaliation if they

escaped or were fired, and were afraid to leave the workplace.

 Requiring Plaintiffs to Work for Other Employers and Perform Tasks Outside of the Job Order

   71.    Plaintiffs performed some concrete work, including preparing residential and

commercial sites, pouring, smoothing, finishing, and breaking. But Defendants also required

Plaintiffs to perform work outside of the scope of the H-2B job order. Sometimes Defendants

required Plaintiffs to perform this work directly for Mr. De La Rosa or his family members, and




                                                   14
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 15 of 48 PageID# 88



at other times Mr. De La Rosa “rented” Plaintiffs to other companies, entities, or individuals for a

fee.

       72.   These tasks included, but are not limited to:

                 (i)     Repairing, improving, and maintaining Mr. De La Rosa’s home and

                         property;

                 (ii)    Repairing, improving, and maintaining the home and property of Mr. De La

                         Rosa’s brother, Julio;

                 (iii)   Performing work at a local church, including but not limited to:

                          i. Shoveling snow;

                         ii. Cooking for events;

                         iii. Working in the garden;

                         iv. Repairing the church; and

                         v. Cleaning;

                 (iv)    Doing insulation work;

                 (v)     Doing roofing work for a neighbor of Mr. De La Rosa;

                 (vi)    Repairing machinery;

                 (vii)   Performing work for other construction companies, by “rental” agreement;

                 (viii) Remodeling Mr. De La Rosa’s restaurant; and

                 (ix)    Cleaning horse stables and restocking horse food at the state fair.

                                        Other Working Conditions

       73.   Plaintiffs were not given a lunch break while working for Defendants.

       74.   Water was not typically provided at job sites.




                                                   15
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 16 of 48 PageID# 89



   75.    Upon information and belief, Defendants did not display a poster informing Plaintiffs

of their rights under governing labor laws.

                                   Substandard Living Conditions

   76.    Mr. De La Rosa promised to provide good housing for Plaintiffs. Although housing was

indeed provided, it was anything but good.

   77.    Defendants housed Plaintiffs in several different living arrangements, depending largely

upon the year in which they were working.

   78.    Defendants required Plaintiffs to stay in the housing that Defendants provided.

   79.    In 2014 and much of 2016, Defendants required the workers to live in a garage on Mr.

De La Rosa’s property. Some Plaintiffs in 2017 also lived in the garage for a period of time.

   80.    Among other problems with living arrangements in the garage, Plaintiffs were only

provided mattresses with no bedframe, and some were only provided air mattresses.

   81.    Upon information and belief, the garage housed approximately 30 individuals at a time.

   82.    Plaintiffs living in the garage included Mr. Gonzales, Mr. Alonso Cisneros, Mr. Jacobo

Esparza Aguilar, Mr. Manuel Marquez Esparza, Mr. Canales Salazar, Mr. Uriel Cisneros, Mr.

Esparza Macias, Mr. Francisco Odon Hernandez, Mr. Gomez Torres, Mr. Romero, and Mr. Diaz

Gomez.

   83.    Eventually in 2017 after various Plaintiffs performed work on a smaller house on Mr.

De La Rosa’s property, he permitted them to relocate into the house from the garage. The house,

however, was only a moderate improvement.

   84.    The house only had one bathroom and there was no water pressure. Many workers

showered outside with a hose. There was also no stove in the house.




                                               16
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 17 of 48 PageID# 90



   85.    Upon information and belief, the house was used to house between 12 to 30 workers at

a time, depending on the season.

   86.    Workers were promised that upon moving into the house they would not be charged

rent; nevertheless, they were charged $100 a month each. The workers did not authorize this charge

in writing.

   87.    The workers were also charged for electricity, totaling approximately $250 per month.

The workers did not authorize this charge in writing.

   88.    Plaintiffs residing in the house included Mr. Esparza Macias, Mr. Reyes Rabanales, Mr.

Macias Esparza, Mr. Catarino Odon Hernandez, Mr. Jacobo Esparza Aguilar, Mr. Gonzales, Mr.

Manuel Marquez Esparza, Mr. Jaime Marquez Esparza, Mr. Cesar Esparza Aguilar, Mr. Francisco

Odon Hernandez, Mr. Gomez Torres, and Mr. Diaz Gomez.

   89.    Finally, some plaintiffs lived in a trailer, including Mr. Cesar Esparza Aguilar, who was

charged $100 per month, and Mr. Villagrana Canales, who was not charged.

                             Facts Regarding Individual Plaintiffs

Leopoldo Gonzales

   90.    Mr. Leopoldo Gonzales was recruited in 2014 in Mexico by Defendant De La Rosa.

   91.    In 2014, Mr. Gonzales was promised $16.00 per hour plus overtime and good housing.

   92.    In 2016, Mr. Gonzales was promised the contract rate for that year, plus overtime and

good housing.

   93.    Based on those promises, Mr. Gonzales obtained an H-2B visa, traveled from Mexico

to Virginia, and began to work for Defendants. A contract was thus created.

   94.    Mr. Gonzales worked for Defendants in Henrico, Virginia under an H-2B visa for

approximately 10 months in 2014 and 8 months in 2016.




                                               17
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 18 of 48 PageID# 91



   95.    In 2014, Mr. Gonzales paid for his trip from his hometown to Monterrey and for his

food and hotels during the journey.

   96.    In 2016, Mr. Gonzales paid for his entire trip from Mexico to Richmond but was

reimbursed $500 at the end of his contract.

   97.    Mr. Gonzales was required to buy tools in 2014 for the job and was not permitted to

take them with him when he left; when he returned in 2016, he was required to buy new tools.

   98.    Mr. Gonzales was fired in November 2014 when he refused to overstay the visa.

   99.    Mr. De La Rosa only returned his passport to him when he agreed to sign a paper saying

that Mr. De La Rosa and Monterrey Concrete had complied with all legal obligations.

   100. Mr. Gonzales only returned in 2016 on Mr. De La Rosa’s false promises that conditions

and treatment had improved. When Mr. Gonzales arrived in Virginia, he quickly realized that the

working conditions and treatment were the same.

   101. Mr. De La Rosa fired Mr. Gonzales again in 2016.

   102. Mr. Gonzales graduated from high school in Mexico and does not speak English. Mr.

Gonzales felt coerced to keep working for Defendants due to the climate of fear created by Mr. De

La Rosa’s threats of immigration and criminal consequences, and by the retaining of his passport.

   103. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Gonzales, their failure to

pay wages to Mr. Gonzales that they were legally and contractually obligated to pay, and their

failure to abide by the H-2B regulations caused Mr. Gonzales monetary and emotional injury.

Reuel Eugenio Villagrana Canales

   104. Mr. Reuel Eugenio Villagrana Canales was recruited in 2015 in Mexico by Defendant

De La Rosa.




                                               18
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 19 of 48 PageID# 92



   105. Per Mr. De La Rosa’s instructions, Mr. Villagrana Canales came to the United States on

an H-2A visa (meant for agricultural work) rather than on an H-2B visa (meant for non-agricultural

work). Upon information and belief, Mr. De La Rosa arranged for the H-2A visa through a

Tennessee company organization called Perez Labor Contractors. The H-2A visa application

stated that Mr. Villagrana Canales would be working for a tobacco grower in Tennessee.

   106. After receiving his H-2A visa, Mr. Villagrana Canales paid for his trip from Mexico to

Tennessee. For the first two days upon arrival, Mr. Villagrana Canales was required to work in a

tobacco field, pursuant to the H-2A visa.

   107. He was not paid at all for the work he performed in the tobacco field.

   108. After those two days, upon information and belief, Mr. De La Rosa “bought” Mr.

Villagrana Canales from Perez Labor Contractors, picked him up from Tennessee, and personally

drove him back to Richmond.

   109. Mr. Villagrana Canales worked for Defendants in Henrico, Virginia, under an H-2A

visa, for approximately 12 months in 2015.

   110. Mr. De La Rosa told Mr. Villagrana Canales that he would have to stay working for Mr.

De La Rosa for at least five years because Mr. De La Rosa had paid a lot of money to get Mr.

Villagrana Canales his visa.

   111. Mr. De La Rosa also told Mr. Villagrana Canales that if he wanted to leave and work

somewhere else, he would have to “reimburse” Mr. De La Rosa $10,000, which is the amount Mr.

De La Rosa said he had spent to get Mr. Villagrana Canales his visa. Mr. Villagrana Canales felt

that he had no choice but to stay and continue working.

   112. Ultimately Mr. Villagrana Canales escaped Monterrey Concrete.




                                               19
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 20 of 48 PageID# 93



   113. Mr. Villagrana Canales graduated from high school in Mexico and does not speak

English.

   114. Mr. Villagrana Canales felt coerced to keep working for Defendants due to the climate

of fear created by Mr. De La Rosa’s “pay for your freedom” scheme and his threats of immigration

and criminal consequences.

   115. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Villagrana Canales, their

failure to pay wages to Mr. Villagrana Canales that they were legally and contractually obligated

to pay, and their failure to abide by the H-2A regulations caused Mr. Villagrana Canales monetary

and emotional injury.

Manuel Marquez Esparza

   116. Mr. Manuel Marquez Esparza was recruited in Mexico in 2016 by Defendant De La

Rosa.

   117. In 2016, Mr. De La Rosa promised Mr. Manuel Marquez Esparza $16.50 per hour plus

overtime and good housing.

   118. In 2017, Mr. De La Rosa promised Mr. Manuel Marquez Esparza $17.50 per hour plus

overtime and good housing.

   119. Based on those promises, Mr. Manuel Marquez Esparza obtained an H-2B visa, traveled

from Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   120. Mr. Manuel Marquez Esparza worked for Defendants in and around Henrico, Virginia,

under an H-2B visa for approximately 14 months in 2016 and 2017.

   121. Mr. Manuel Marquez Esparza paid for his trip from his hometown to Monterrey and for

his food and hotels during the journey.




                                               20
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 21 of 48 PageID# 94



   122. Mr. Manuel Marquez Esparza witnessed Mr. De La Rosa physically assault Cesar

Esparza Aguilar.

   123. Defendants fired Mr. Manuel Marquez Esparza due to a rumor that he was seeking legal

representation to address insufficient pay and poor working and living conditions.

   124. Mr. Manuel Marquez Esparza finished primary school in Mexico and does not speak

English.

   125. Mr. Manuel Marquez Esparza felt coerced to keep working for Defendants due to the

climate of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences,

retaining of his passport, and physical assault of a fellow employee.

   126. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Manuel Marquez Esparza,

their failure to pay wages to Mr. Manuel Marquez Esparza that they were legally and contractually

obligated to pay, and their failure to abide by the H-2B regulations caused Mr. Manuel Marquez

Esparza monetary and emotional injury.

Jacobo Esparza Aguilar

   127. Plaintiff Jacobo Esparza Aguilar was recruited in Mexico in 2016 by Defendant De La

Rosa.

   128. Mr. De La Rosa promised Jacobo Esparza Aguilar $18.00 per hour plus overtime.

   129. Based on those promises, Jacobo Esparza Aguilar obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   130. Jacobo Esparza Aguilar worked for Defendants in Henrico, Virginia, under an H-2B

visa for approximately 20 months in 2016 and 2017.

   131. Jacobo Esparza Aguilar paid for his trip from his hometown to Monterrey and for his

food and hotels during the journey.




                                                21
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 22 of 48 PageID# 95



   132. At one point, Jacobo Esparza Aguilar fainted at a job site and was taken to the hospital.

He was instructed by Defendant De La Rosa’s sister to tell the hospital the fainting incident

occurred at home.

   133. Jacobo Esparza Aguilar escaped in November 2017.

   134. After Jacobo Esparza Aguilar left, Mr. De La Rosa took some of the tools from the site,

hid them, and then reported to the police that Jacobo Esparza Aguilar stole them.

   135. Jacobo Esparza Aguilar graduated from high school in Mexico and does not speak

English.

   136. Further, Mr. De La Rosa told Jacobo Esparza Aguilar that he had connections with

“dangerous people” in Mexico, and suggested that Plaintiffs and that their families would be in

danger if they complained. As an example, Mr. De La Rosa told Jacobo Esparza Aguilar that a

former employee’s family in Mexico had indeed been threatened after the worker reached out to

an attorney. Jacobo Esparza Aguilar shared this information with his coworkers.

   137. Jacobo Esparza Aguilar felt coerced to keep working for Defendants due to the climate

of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, and retaining of his

passport.

   138. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Jacobo Esparaza Aguilar,

their failure to pay wages to Mr. Jacobo Esparza Aguilar that they were legally and contractually

obligated to pay, and their failure to abide by the H-2B regulations caused Mr. Gonzales monetary

and emotional injury.

Rodrigo Canales Salazar

   139.     Rodrigo Canales Salazar was recruited in Mexico in 2016 by Defendant De La Rosa.




                                               22
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 23 of 48 PageID# 96



   140. Mr. De La Rosa promised to pay Mr. Canales Salazar $16.50 per hour to perform

concrete work.

   141. Based on those promises, Mr. Canales Salazar obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   142. Mr. Canales Salazar worked for Defendants in and around Henrico, Virginia, under an

H-2B visa for approximately 7 months in 2016.

   143. Mr. Canales Salazar paid for the entirety of his trip to and from his hometown to

Richmond.

   144. Mr. Canales Salazar was required to pay for his tools for the job and did not get to keep

them when he left.

   145. Mr. Canales Salazar’s passport was returned to him after another worker complained

that it was illegal. He was made to sign a notarized document that he had gotten it back.

   146. Mr. Canales Salazar escaped from Monterrey Concrete.

   147. Mr. Canales Salazar graduated from middle school in Mexico and does not speak

English.

   148. Mr. Canales Salazar felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, and retaining of his

passport.

   149. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Canales Salazar, their

failure to pay wages to Mr. Canales Salazar that they were legally and contractually obligated to

pay, and their failure to abide by the H-2B regulations caused Mr. Canales Salazar monetary and

emotional injury.




                                               23
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 24 of 48 PageID# 97



Uriel Cisneros

   150. Mr. Uriel Cisneros was recruited in Mexico in 2016.

   151. Mr. De La Rosa promised Uriel Cisneros $14.50 per hour plus overtime and good

housing and food.

   152. Based on those promises, Uriel Cisneros obtained an H-2B visa, traveled from Mexico

to Virginia, and began to work for Defendants. A contract was thus created.

   153. Uriel Cisneros worked for Defendants in Henrico, Virginia, under an H-2B visa for

approximately four to five months in 2016.

   154. Mr. De La Rosa initially paid for Uriel Cisneros’ trip from Mexico to Richmond, but

later deducted the expenses from his pay.

   155. Uriel Cisneros was required to buy tools for the job and was not permitted to take them

with him when he left.

   156. Defendant De La Rosa told Uriel Cisneros that if he wanted to leave, he would have to

pay Defendant De La Rosa $12,000. Mr. Uriel Cisneros felt that he had no choice but to stay and

work for Defendant.

   157. Uriel Cisneros graduated from middle school in Mexico and does not speak English.

   158. Uriel Cisneros felt coerced to keep working for Defendants due to the climate of fear

created by Mr. De La Rosa’s “pay for freedom” scheme, threats of immigration and criminal

consequences, and threats and examples of retaliation to former employees’ families by dangerous

groups.

   159. Mr. De La Rosa and Monterrey Concrete’s treatment of Uriel Cisneros, their failure to

pay wages to Uriel Cisneros that they were legally and contractually obligated to pay, and their

failure to abide by the H-2B regulations caused Uriel Cisneros monetary and emotional injury.




                                               24
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 25 of 48 PageID# 98



Alonso Cisneros Ayala

   160. Mr. Cisneros Ayala was recruited in Mexico in 2016 by Defendant De La Rosa.

   161. Mr. De La Rosa promised Mr. Cisneros Ayala $14.50 per hour plus overtime and good

housing and food

   162. Based on those promises, Mr. Cisneros Ayala obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   163. Mr. Cisneros Ayala worked for Defendants in Henrico, Virginia, under an H-2B visa

for approximately five months in 2016.

   164. Mr. Cisneros Ayala paid for his entire trip from Mexico to Richmond.

   165. Mr. Cisneros Ayala was required to spend $350 to buy tools for the job and was not

allowed to take them with him when he left.

   166. Mr. Cisneros Ayala graduated from high school in Mexico and does not speak English.

   167. Mr. Cisneros Ayala felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, and threats

and examples of retaliation to former employees’ families by dangerous groups.

   168. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Cisneros Ayala, their failure

to pay wages to Mr. Cisneros Ayala that they were legally and contractually obligated to pay, and

their failure to abide by the H-2B regulations caused Mr. Cisneros Ayala monetary and emotional

injury.




                                               25
  Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 26 of 48 PageID# 99



Arturo Esparza Macias

   169. Mr. Arturo Esparza Macias was recruited in 2017 in Mexico by Defendant De La Rosa

and Gustavo de la Garza.

   170. Mr. De La Rosa promised Mr. Esparza Macias $17.00 per hour plus overtime and good

housing and for workweeks.

   171. Based on those promises, Mr. Esparza Macias obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   172. Mr. Esparza Macias worked for Defendants in and around Henrico, Virginia, under an

H-2B visa for approximately 12 months in 2017.

   173. Mr. Esparza Macias paid for his trip from his hometown to Monterrey and for his food

and hotels during the journey.

   174. Mr. Esparza Macias graduated from high school in Mexico and does not speak English.

   175. Mr. Esparza Macias felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, and knowledge of physical assaults to fellow employees.

   176. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Esparza Macias, their

failure to pay wages to Mr. Esparza Macias that they were legally and contractually obligated to

pay, and their failure to abide by the H-2B regulations caused Mr. Esparza Macias monetary and

emotional injury.

Cesar Ivan Esparza Aguilar

   177. Mr. Cesar Ivan Esparza Aguilar was recruited in Mexico in 2017 to work for Monterrey

by Defendant De La Rosa.




                                              26
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 27 of 48 PageID# 100



   178. Mr. De La Rosa promised Cesar Ivan Esparza Aguilar $17.24 per hour plus overtime.

   179. Based on those promises, Cesar Ivan Esparza Aguilar obtained an H-2B visa, traveled

from Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   180. Cesar Ivan Esparza Aguilar worked for Defendants in Henrico, Virginia, under an H-

2B visa for approximately eight-and-a-half months in 2017.

   181. Cesar Ivan Esparza Aguilar paid for his trip from his hometown to Monterrey and for

his food and hotels during the journey.

   182. Cesar Ivan Esparza Aguilar was required to spend $350 to buy tools for the job and was

not allowed to keep them when he left.

   183. One evening, Mr. De La Rosa physically assaulted Cesar Ivan Esparza Aguilar,

punching and slapping him.

   184. Cesar Ivan Esparza Aguilar escaped from Monterrey Concrete in December 2017.

   185. After Cesar Ivan Esparza Aguilar left, Mr. De La Rosa took some of the tools from the

site, hid them, and then reported to the police that Cesar Ivan Esparza Aguilar stole them.

   186. Cesar Ivan Esparza Aguilar graduated from high school in Mexico and does not speak

English.

   187. Cesar Ivan Esparza Aguilar felt coerced to keep working for Defendants due to the

climate of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences,

threats and examples of retaliation to former employees’ families by dangerous groups, retaining

of his passport, and physical assault by Mr. De La Rosa.

   188. Mr. De La Rosa and Monterrey Concrete’s treatment of Cesar Ivan Esparza Aguilar,

their failure to pay wages to Cesar Ivan Esparza Aguilar that they were legally and contractually




                                                27
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 28 of 48 PageID# 101



obligated to pay, and their failure to abide by the H-2B regulations caused Cesar Ivan Esparza

Aguilar monetary and emotional injury.

Jaime Marquez Esparza

   189. Jaime Marquez Esparza was recruited in Mexico in 2017 by Defendant De La Rosa.

   190. Mr. De La Rosa promised Jaime Marquez Esparza $17.00 per hour.

   191. Based on those promises, Jaime Marquez Esparza obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   192. Jaime Marquez Esparza worked for Defendants in and around Henrico, Virginia, under

an H-2B visa for approximately eight months in 2017.

   193. Jaime Marquez Esparza paid for his trip from his hometown to Monterrey and for his

food and hotels during the journey.

   194. Jaime Marquez Esparza was required to spend $300 to buy tools for the job and was not

allowed to keep them when he left.

   195. Jaime Marquez Esparza realized that he was being rented out to other companies and

was additionally concerned about pay. He made comments to other workers, trying to organize to

address their mistreatment by Defendants.

   196. As a result, Defendants fired him.

   197. Jaime Marquez Esparza’s coworkers, including Plaintiffs working during that

timeframe, were aware of the firing, which further exacerbated the climate of fear.

   198. At first, upon firing Jaime Marquez Esparza, Mr. De La Rosa refused to return his

passport.

   199. He ultimately agreed to return the passport only when Jaime Marquez Esparza had a bus

ticket to Mexico and was going to the bus station.




                                               28
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 29 of 48 PageID# 102



   200. Jaime Marquez Esparza finished some high school in Mexico and does not speak

English.

   201. Jaime Marquez Esparza felt coerced to keep working for Defendants due to the climate

of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, and knowledge of a physical assault of a fellow employee by Mr. De La Rosa.

   202. Mr. De La Rosa and Monterrey Concrete’s treatment of Jaime Marquez Esparza, their

failure to pay wages to Jaime Marquez Esparza that they were legally and contractually obligated

to pay, and their failure to abide by the H-2B regulations caused Jaime Marquez Esparza monetary

and emotional injury.

Jose Luis Diaz Gomez

   203. Mr. Diaz Gomez worked for Defendants in and around Henrico, Virginia, under an H-

2B visa for approximately eight months in 2017.

   204. Mr. De La Rosa promised Mr. Diaz Gomez $17.00 or $17.50 per hour plus overtime.

   205. Based on those promises, Mr. Diaz Gomez obtained an H-2B visa, traveled from Mexico

to Virginia, and began to work for Defendants. A contract was thus created.

   206. Mr. Diaz Gomez paid for his trip from his hometown to Monterrey and for his food and

hotels during the journey.

   207. Mr. Diaz Gomez was required to spend $300 to buy tools for the job and was not allowed

to keep them when he left.

   208. Mr. Diaz Gomez witnessed Mr. De La Rosa physically assault Cesar Esparza Aguilar

and tried to intervene.

   209. Mr. Diaz Gomez escaped from Monterrey Concrete without his passport.




                                               29
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 30 of 48 PageID# 103



   210. After Mr. Diaz Gomez left, Mr. De La Rosa took some of the tools from the site, hid

them, and then reported to the police that Mr. Diaz Gomez stole them.

   211. Mr. De La Rosa never returned Mr. Diaz Gomez’ passport to him.

   212. Mr. Diaz Gomez graduated from high school in Mexico and does not speak English.

   213. Mr. Diaz Gomez felt coerced to keep working for Defendants due to the climate of fear

created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, and witnessing a physical assault of a fellow employee by Mr. De La Rosa.

   214. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Diaz Gomez, their failure

to pay wages to Mr. Diaz Gomez that they were legally and contractually obligated to pay, and

their failure to abide by the H-2B regulations caused Mr. Diaz Gomez monetary and emotional

injury.

Ricardo Guadalupe Gomez Torres

   215. Mr. Ricardo Guadalupe Gomez Torres was recruited in 2017 in Mexico by Defendant

De La Rosa.

   216. Mr. De La Rosa promised Mr. Gomez Torres $17.00 per hour.

   217. Based on those promises, Mr. Gomez Torres obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   218. Mr. Gomez Torres worked for Defendants in and around Henrico, Virginia, under an H-

2B visa for approximately eight months in 2017.

   219. Mr. Gomez Torres paid for his trip from his hometown to Monterrey and for his food

and hotels during the journey.




                                              30
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 31 of 48 PageID# 104



   220. Mr. Gomez Torres was required to spend $300 to buy tools for the job and was not

allowed to keep them when he left.

   221. Mr. Gomez Torres escaped from Monterrey Concrete.

   222. After Mr. Gomez Torres left, Mr. De La Rosa took some of the tools from the site, hid

them, and then reported to the police that Mr. Gomez Torres stole them.

   223. Mr. De La Rosa never returned Mr. Gomez Torres’ passport to him.

   224. Additionally, after Mr. Gomez Torres escaped, Mr. De La Rosa falsely accused him of

stealing a generator.

   225. Mr. Gomez Torres finished some high school in Mexico and does not speak English.

   226. Mr. Gomez Torres felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, and knowledge of a physical assault of a fellow employee by Mr. De La Rosa.

   227. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Gomez Torres, their failure

to pay wages to Mr. Gomez Torres that they were legally and contractually obligated to pay, and

their failure to abide by the H-2B regulations caused Mr. Gomez Torres monetary and emotional

injury.

Francisco Odon Hernandez

   228. Mr. Francisco Odon Hernandez worked for Defendants in and around Henrico, Virginia,

under an H-2B visa for approximately 17 months in 2017 and 2018.

   229. Mr. De La Rosa promised Francisco Odon Hernandez good hourly pay and good

housing.




                                              31
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 32 of 48 PageID# 105



   230. Based on those promises, Francisco Odon Hernandez obtained an H-2B visa, traveled

from Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   231. Francisco Odon Hernandez paid for his hotels and food on his journey from Monterrey

to Richmond.

   232. Francisco Odon Hernandez was required to spend $200 to buy tools for the job and was

only permitted to keep some of them.

   233. Francisco Odon Hernandez's passport was returned to him after another worker

complained that it was illegal. He was required to sign a notarized document that he had gotten it

back.

   234. Mr. De La Rosa fired Francisco Odon Hernandez in September 2018 saying there was

no more work.

   235. Francisco Odon Hernandez finished some high school in Mexico and does not speak

English.

   236. Francisco Odon Hernandez felt coerced to keep working for Defendants due to the

climate of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences,

threats and examples of retaliation to former employees’ families by dangerous groups, retaining

of his passport, and knowledge of a physical assault of a fellow employee by Mr. De La Rosa.

   237. Mr. De La Rosa and Monterrey Concrete’s treatment of Francisco Odon Hernandez,

their failure to pay wages to Francisco Odon Hernandez that they were legally and contractually

obligated to pay, and their failure to abide by the H-2B regulations caused Francisco Odon

Hernandez monetary and emotional injury.




                                               32
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 33 of 48 PageID# 106



Victor de los Reyes Rabanales

   238. Mr. Reyes Rabanales worked for Defendants in Henrico, Virginia, under an H-2B visa

for one month in 2018.

   239. Mr. De La Rosa promised Mr. Reyes Rabanales good pay and good housing and food.

   240. Based on those promises, Mr. Reyes Rabanales obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   241. Mr. Reyes Rabanales paid for the entirety of his trip to and from his hometown to

Richmond.

   242. Approximately one month after Mr. Reyes Rabanales began his employment for

Defendants, Defendants demanded he overstay his visa. When he refused, they fired him.

   243. Mr. De La Rosa locked Mr. Reyes Rabanales in a room, forced workers to guard the

door, and then forced him into a car with Mr. De La Rosa.

   244. Mr. De La Rosa drove Mr. Reyes Rabanales to Texas and abandoned him at a Walmart

near the U.S.-Mexico border.

   245. Mr. De La Rosa did not return Mr. Reyes Rabanales’ passport, and as a result, Mr. Reyes

Rabanales was arrested by Mexican authorities.

   246. Mr. Reyes Rabanales graduated from primary school in Mexico and does not speak

English.

   247. Mr. Reyes Rabanales felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s use of force, threats of immigration and criminal consequences,

threats and examples of retaliation to former employees’ families by dangerous groups, retaining

of his passport, and knowledge of a physical assault of a former employee by Mr. De La Rosa.




                                              33
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 34 of 48 PageID# 107



   248. Mr. De La Rosa and Monterrey Concrete’s treatment of Reyes Rabanales, their failure

to pay wages to Reyes Rabanales that they were legally and contractually obligated to pay, and

their failure to abide by the H-2B regulations caused Reyes Rabanales monetary and emotional

injury.

Luis Carlos Romero

   249. Mr. Romero worked for Defendants in Henrico, Virginia, under an H-2B visa for

approximately six months in 2018.

   250. Mr. De La Rosa promised Mr. Romero around $17.20 per hour plus overtime.

   251. Based on those promises, Mr. Romero obtained an H-2B visa, traveled from Mexico to

Virginia, and began to work for Defendants. A contract was thus created.

   252. Mr. Romero was required to pay $400 to buy tools for the job and was not permitted to

take them with him when he left.

   253. Mr. De La Rosa would harass Mr. Romero for having a hearing disability.

   254. Mr. De La Rosa fired Mr. Romero saying there was no more work.

   255. Mr. De La Rosa then bought Mr. Romero a ticket back to Mexico and deducted the cost

from his paycheck.

   256. Mr. Romero graduated from high school in Mexico and does not speak English.

   257. Mr. Romero felt coerced to keep working for Defendants due to the climate of fear

created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, knowledge of a physical assault of a former employee by Mr. De La Rosa, and constant

harassment for his disability.




                                              34
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 35 of 48 PageID# 108



   258. Mr. Romero and his fellow coworkers on the 2018 work contract felt especially coerced

to stay following Mr. De La Rosa’s locking Plaintiff Reyes Rabanales into a room and forcing him

into a car in Virginia, then personally driving him to the border and dropping him off without a

passport.

   259. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Romero, their failure to pay

wages to Mr. Romero that they were legally and contractually obligated to pay, and their failure

to abide by the H-2B regulations caused Mr. Romero monetary and emotional injury.

Bladimir Guadalupe Macias Esparza

   260. Mr. Bladimir Guadalupe Macias Esparza was recruited in 2018 in Mexico by Defendant

De La Rosa.

   261. Mr. De La Rosa promised Mr. Macias Esparza $17.60 per hour plus overtime and good

housing.

   262. Based on those promises, Mr. Macias Esparza obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   263. Mr. Macias Esparza worked for Defendants in and around Henrico, Virginia, under an

H-2B visa for approximately nine months in 2018.

   264. Mr. Macias Esparza paid for his trip from his hometown to Monterrey and for his food

and hotels during the journey.

   265. Mr. Macias Esparza was required to spend $350 to buy tools for the job and was only

permitted to keep some of them.

   266. Mr. Macias Esparza was forced to sign a document that he would overstay his visa in

order to get his passport back.

   267. Two weeks after he signed the document, he escaped from Monterrey Concrete.




                                              35
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 36 of 48 PageID# 109



   268. Mr. Macias Esparza graduated from high school in Mexico and speaks minimal English.

   269. Mr. Macias Esparza felt coerced to keep working for Defendants due to the climate of

fear created by Mr. De La Rosa’s threats of immigration and criminal consequences, threats and

examples of retaliation to former employees’ families by dangerous groups, retaining of his

passport, and knowledge of a physical assault of a former employee by Mr. De La Rosa.

   270. Mr. Macias Esparza and his fellow coworkers on the 2018 work contract felt especially

coerced to stay following Mr. De La Rosa’s locking Plaintiff Reyes Rabanales into a room and

forcing him into a car in Virginia, then personally driving him to the border and dropping him off

without a passport.

   271. Mr. De La Rosa and Monterrey Concrete’s treatment of Mr. Macias Esparza, their

failure to pay wages to Mr. Macias Esparza that they were legally and contractually obligated to

pay, and their failure to abide by the H-2B regulations caused Mr. Macias Esparza monetary and

emotional injury.

Catarino Odón Hernandéz

   272. Mr. Catarino Odón Hernández was recruited in Mexico in 2018 by Defendant De La

Rosa’s cousin.

   273. Mr. De La Rosa promised Catarino Odon Hernandez good hourly pay and only eight

hours of work per day.

   274. Based on those promises, Mr. Esparza Macias obtained an H-2B visa, traveled from

Mexico to Virginia, and began to work for Defendants. A contract was thus created.

   275. Mr. Catarino Odon Hernández worked for Defendants in and around Henrico, Virginia

under an H-2B visa for approximately 6 months in 2018.




                                               36
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 37 of 48 PageID# 110



   276. Mr. Catarino Odon Hernández paid for his trip from his hometown to Monterrey and for

his food and hotels during the journey.

   277. Mr. Catarino Odon Hernández was required to spend $350 to buy tools for the job and

did not get to keep them when he left.

   278. Defendants additionally did not pay Mr. Catarino Odon Hernández for his last three days

of work.

   279. In addition, Defendants wrongfully required Mr. Catarino Odon Hernández to pay them

$1,300 for work that they improperly deemed insufficient.

   280. Mr. De La Rosa fired Mr. Catarino Odon Hernandez in September 2018 saying there

was no more work.

   281. Catarino Odon Hernandez graduated from high school in Mexico and does not speak

English.

   282. Catarino Odon Hernandez felt coerced to keep working for Defendants due to the

climate of fear created by Mr. De La Rosa’s threats of immigration and criminal consequences,

threats and examples of retaliation to former employees’ families by dangerous groups, retaining

of his passport, and knowledge of a physical assault of a former employee by Mr. De La Rosa.

   283. Catarino Odon Hernandez and his fellow coworkers on the 2018 work contract felt

especially coerced to stay following Mr. De La Rosa’s locking Plaintiff Reyes Rabanales into a

room and forcing him into a car in Virginia, then personally driving him to the border and dropping

him off without a passport.

   284. Mr. De La Rosa and Monterrey Concrete’s treatment of Catarino Odon Hernandez, their

failure to pay wages to Catarino Odon Hernandez that they were legally and contractually obligated




                                                37
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 38 of 48 PageID# 111



to pay, and their failure to abide by the H-2B regulations caused Catarino Odon Hernandez

monetary and emotional injury.

                                      CLAIMS FOR RELIEF

COUNT I: Forced Labor in Violation of the Trafficking Victims Protection Act (18 U.S.C.
             § 1589 et seq.), against all Defendants jointly and severally

    285. Plaintiffs reallege and incorporate by reference each and every allegation contained in

this Complaint as if fully set forth herein.

    286. 18 U.S.C. 1589(a) makes it unlawful to:

        [K]nowingly provide[] or obtain[] the labor or services of a person, by one of, or by any
        combination of, the following means--(1) by means of force, threats of force, physical
        restraint, or threats of physical restraint to that person or another person; (2) by means of
        serious harm or threats of serious harm to that person or another person; (3) by means of
        the abuse or threatened abuse of law or legal process; or (4) by means of any scheme, plan,
        or pattern intended to cause the person to believe that, if that person did not perform such
        labor or services, that person or another person would suffer serious harm or physical
        restraint.


    287. Defendants knowingly provided or obtained Plaintiffs’ labor in violation of 18 U.S.C. §

1589(a)(1) by inter alia, retaining Plaintiffs’ passports and other documents; making threats of

returning Plaintiffs to Mexico; firing workers who complained about their working conditions and

taking them to the U.S.-Mexico border, including certain of the Plaintiffs; telling Plaintiffs that

Defendant De La Rosa had connections to dangerous people in Mexico; and physically assaulting

and/or restraining certain of Plaintiffs.

    288. Defendants knowingly provided or obtained Plaintiffs’ labor in violation of 18 U.S.C. §

1589(a)(2) by inter alia, retaining Plaintiffs’ passports and other documents; making threats of

returning Plaintiffs to Mexico; firing and taking to the border individuals, including certain of the

Plaintiffs, who questioned their working conditions; telling Plaintiffs that Defendant De La Rosa




                                                 38
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 39 of 48 PageID# 112



had connections to dangerous people in Mexico; and physically assaulting and/or restraining

certain of Plaintiffs.

    289. Defendants knowingly provided or obtained Plaintiffs’ labor in violation of 18 U.S.C. §

1589(a)(3) by inter alia, retaining Plaintiffs’ passports and other documents, making threats of

returning Plaintiffs to Mexico; firing and taking to the border individuals, including certain of the

Plaintiffs, who questioned their working conditions; telling Plaintiffs that Defendant De La Rosa

had connections to dangerous people in Mexico; and physically assaulting and/or restraining

certain of Plaintiffs.

    290. Defendants knowingly provided or obtained Plaintiffs’ labor in violation of 18 U.S.C. §

1589(a)(4) by inter alia, retaining Plaintiffs’ passports and other documents, making threats of

returning Plaintiffs to Mexico; firing and taking to the border individuals, including certain of the

Plaintiffs, who questioned their working conditions; telling Plaintiffs that Defendant De La Rosa

had connections to dangerous people in Mexico; and physically assaulting and/or restraining

certain of Plaintiffs.

    291. Plaintiffs bring this claim for relief pursuant to 18 U.S.C. § 1595.

    292. As a direct and proximate cause of Defendants’ actions, Plaintiffs have suffered

damages in an amount to be established at trial.

    293. Defendants conduct as alleged herein was undertaken deliberately and with actual

malice, that is, with a sense of consciousness and deliberate wrongdoing, evil or wrongful motive,

intent to injure, ill will, or fraud. Alternatively, Defendants’ conduct involved reckless or callous

indifference to the rights of Plaintiffs.




                                                   39
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 40 of 48 PageID# 113



    294. Plaintiffs are entitled to recover damages to account for the full value of their losses,

including emotional distress, lost wages, punitive damages, and other losses suffered by Plaintiffs

as a result of Defendants’ conduct, along with reasonable attorneys’ fees incurred in this action.

Count II: Trafficking with Respect to Peonage, Slavery, Involuntary Servitude, or Forced
Labor in Violation of the Trafficking and Violence Protection Act, 18 U.S.C. § 1589 et seq.,
                            against all Defendants jointly and severally

    295. Plaintiffs re-allege and incorporate by reference each and every allegation contained in

this Complaint as if fully set forth herein.

    296. 18 U.S.C. § 1590 makes it unlawful to “recruit[], harbor[], transport[], provide[], or

obtain[] by any means, any person for labor or services in violation of this chapter.”

    297. As alleged in the preceding paragraphs, Defendants knowingly harbored, transported,

provided for, and obtained Plaintiffs for labor in violation of numerous provisions of Chapter 77,

including 18 U.S.C. §§ 1589 and 1592(a).

    298. Plaintiffs bring this claim for relief pursuant to 18 U.S.C. § 1595.

    299. As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered

damages in an amount to be established at trial.

    300. Defendants conduct as alleged herein was undertaken deliberately and with actual

malice, that is, with a sense of consciousness and deliberate wrongdoing, evil or wrongful motive,

intent to injure, ill will, or fraud. Alternatively, Defendants’ conduct involved reckless or callous

indifference to the rights of Plaintiffs.

    301. Plaintiffs are entitled to recover damages to account for the full value of their losses,

including but not limited to, emotional distress, lost wages, punitive damages and other losses

suffered by Plaintiffs as a result of Defendants’ conduct along with reasonable attorneys’ fees

incurred in this action.




                                                   40
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 41 of 48 PageID# 114



 Count III: Failure to Pay Federal Minimum Wage and Overtime in Violation of the Fair
 Labor Standards Act, 29 U.S.C. § 201 et seq., against all Defendants jointly and severally

   302. Plaintiffs re-allege and incorporate by reference each and every allegation contained in

this Complaint as if fully set forth herein.

   303. Pursuant to 29 U.S.C. § 216(b), Plaintiffs have consented in writing to be plaintiffs in

this FLSA action. Their written consents are attached hereto as Ex. A.

   304. This count sets forth a claim for declaratory relief and damages for Defendants’ violation

of the minimum wage and overtime provisions of the FLSA.

   305. At all times relevant to this action:

               (i)     Plaintiffs were “employees” of Defendants within the meaning of 29 U.S.C.

                       § 203(e)(1);

               (ii)    Defendants were the joint “employers” of Plaintiffs within the meaning of

                       29 U.S.C. § 203(d);

               (iii)   Defendants jointly “employed” Plaintiffs within the meaning of 29 U.S.C.

                       § 203(g); and

               (iv)    Plaintiffs were engaged in commerce or the production of goods for

                       commerce, and/or were employed by Defendants in an enterprise engaged

                       in commerce or the production of goods for commerce.

   306. Defendants violated the FLSA’s minimum-wage provision, 29 U.S.C. § 206(a), by

failing to pay Plaintiffs at least $7.25 for every hour of work in each workweek, to Plaintiffs’ harm,

and are liable to Plaintiffs in damages.

   307. Defendants violated the FLSA’s overtime provision, 29 U.S.C. § 207(a), by failing to

pay Plaintiffs a time-and-a-half overtime premium for their weekly hours worked over 40, to

Plaintiffs’ harm, and are liable to Plaintiffs in damages.



                                                 41
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 42 of 48 PageID# 115



   308. As a consequence of Defendants’ violations of the FLSA, Plaintiffs are entitled to

recover their unpaid minimum and overtime wages, plus an additional equal amount in liquidated

damages, the costs of suit, and reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b).

   309. By not displaying an FLSA poster advising workers of their FLSA rights as required by

DOL regulations, the statute of limitations is tolled.

   310. In the alternative, Defendants’ violations of the FLSA were “willful” within the meaning

of 29 U.S.C. § 255(a), in that Defendants made no effort whatsoever to pay the Plaintiffs the proper

overtime premium notwithstanding the fact that they were plainly and obviously working more

than 40 hours a week.

Count IV: Breach of Contract under Virginia Common Law, against Defendant Monterrey
                                          Concrete, LLC

   311. Plaintiffs re-allege and incorporate by refence each and every allegation in this

Complaint as if fully set forth herein.

   312. An employment contract existed between each Plaintiff and Defendant Monterrey

Concrete by virtue of Defendant Monterrey Concrete offering employment to Plaintiffs and

Plaintiffs accepting that offer and beginning work for Defendant Monterrey Concrete.

   313. The terms and conditions provided in the temporary labor certification, its

accompanying attestations, and the law and regulations applicable to the H-2B program (including

the worker protections of 20 C.F.R. § 655.20 and 29 C.F.R. § 503.16) constituted terms of the

contracts between Plaintiffs and Defendant Monterrey Concrete.

   314. Alternatively, the terms and conditions provided in the temporary labor certifications,

its accompanying attestations, and the law and regulations applicable to the H-2B program

(including the worker protections of 20 C.F.R. § 655.20 and 29 C.F.R. § 503.16) constituted the




                                                 42
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 43 of 48 PageID# 116



governing law at the time an employment contract was otherwise formed and thus became terms

of the contract.

   315. Defendant Monterrey Concrete also promised to provide some Plaintiffs acceptable

housing for $100 per month.

   316. Plaintiffs accepted Defendant Monterrey Concrete’s promise and paid Defendants $100

per month.

   317. Plaintiffs satisfactorily performed all employment duties and responsibilities required

of them under the employment contracts with Defendant Monterrey Concrete.

   318. Defendant Monterrey Concrete breached the employment contracts with Plaintiffs by

compensating Plaintiffs below the applicable rates set forth in their contracts, the prevailing wages,

or the required overtime premiums for their work, both of which were additionally promised to

Plaintiffs by Defendant De La Rosa acting as an agent for Defendant Monterrey Concrete.

   319. Defendant Monterrey Concrete breached its agreement to provide Plaintiffs with

adequate housing, instead cramming up to 20 individuals into an unheated garage and up to 30

people into a small house with a single toilet.

   320. Defendant Monterrey Concrete breached its contract with Plaintiffs by failing to abide

by the applicable H-2B regulations, including the requirements that the employer (1) comply with

applicable federal, state, and local employment-related laws, (2) pay the higher of (a) the prevailing

wage for the occupation or (b) the minimum wage, (3) reimburse the worker for any out-of-pocket

transportation and subsistence costs incurred in traveling from their home country to the job site if

the worker completes 50% of the contract period stated in the job order, (4) provide all tools and

supplies free of charge, (5) not hold or confiscate employees’ passports or visas, and (6) not




                                                  43
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 44 of 48 PageID# 117



retaliate against workers for asserting their H-2B program rights and protections. See 20 C.F.R. §

655.20(a), (j), (k), (n), and (z).

    321. Defendant Monterrey Concrete’s breaches of the contracts caused Plaintiffs

substantial injuries, including lost wages, money paid improperly for transportation and tools,

money paid for inadequate housing, and emotional distress, for which Plaintiffs are entitled to

actual and consequential damages, punitive damages, and prejudgment interest.

    322. As a result of Defendants’ conduct, the statute of limitations was tolled.

 Count V: Quantum Meruit Under Virginia Common Law (in the alternative to breach of
               contract), against Defendant Monterrey Concrete, LLC

    323. Plaintiffs re-allege and incorporate by reference each and every allegation in this

Complaint as if fully set forth herein.

    324. Plaintiffs provided the aforesaid requested and valuable services to Defendant

Monterrey Concrete.

    325. Defendant Monterrey Concrete knowingly and voluntarily accepted Plaintiffs’ work, 70

to 80 hours per week and sometimes more, which was of material benefit to Defendants.

    326. Much of the work requested and provided exceeded the scope of any contract that may

have been in existence, as the H-2B orders and offers of employment only covered concrete work,

but Plaintiffs were required to perform services other than concrete work.

    327. Defendant Monterrey Concrete did not pay Plaintiffs fair value for the work performed,

paying only for 40 hours per week.

    328. Plaintiffs have been injured and damaged as a result of Defendant Monterrey Concrete’s

failure to fully and fairly compensate Plaintiffs for the above-mentioned services for any hour over

40 in a workweek.




                                                44
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 45 of 48 PageID# 118



   329. It is inequitable for Defendant Monterrey Concrete to retain the benefits of Plaintiffs’

services without fully compensating them for the value of their services.

   330. Defendant Monterrey further promised to provide good housing and food to Plaintiffs

during their employment.

   331. Plaintiffs paid for housing and food, but both were woefully substandard.

   332. It is inequitable for Defendant Monterrey Concrete to retain the benefits of Plaintiffs’

payments for grossly inadequate food and housing.

   333. As a result, Plaintiffs are entitled to the reasonable value of services performed for which

they have not been compensated.

 Count VI: Unjust Enrichment Under Virginia Common Law (in the alternative to breach
               of contract), against Defendant Monterrey Concrete, LLC

   334. Plaintiffs re-allege and incorporate by refence each and every allegation in this

Complaint as if fully set forth herein.

   335. Plaintiffs conferred a benefit upon Defendant Monterrey Concrete by laboring between

70 to 80 hours, and sometimes more, per week.

   336. Plaintiffs further conferred a benefit upon Defendant Monterrey Concrete by paying for

grossly inadequate housing and food.

   337. Defendant Monterrey Concrete knew that Plaintiffs conferred these benefits to

Defendant Monterrey Concrete.

   338. Defendant Monterrey Concrete accepted the benefits (namely, the value of Plaintiffs

labor, and the payments for inadequate housing and food) under circumstances that render it

inequitable for Defendant Monterrey Concrete to retain the benefits without paying for its value.

   339. Defendant Monterrey Concrete did not pay Plaintiffs the amounts promised to Plaintiffs

or required by law. Defendant Monterrey Concrete therefore has been unjustly enriched.



                                                45
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 46 of 48 PageID# 119



    340. Plaintiffs are therefore entitled to an award of compensatory damages and/or equitable

relief including without limitation imposition of a quasi-contract, restitution, disgorgement or the

imposition of a constructive trust upon the monies derived by the Defendant Monterrey Concrete

by means of the above-described actions.

                                      PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully pray this Court will enter an order:

        1.      Under Count I, a declaration that the Defendants’ actions as set forth herein

willfully violated the TVPA under 18 U.S.C. § 1589;

        2.      Under Count I and pursuant to 18 U.S.C. §§ 1589 and 1595 an award of to each

plaintiff, jointly and severally against each Defendant of compensatory damages, punitive

damages, attorneys’ fees, and costs;

        3.      Under Count II, a declaration that the Defendants’ actions as set forth herein

willfully violated the TVPA under 18 U.S.C. § 1590;

        4.      Under Count II and pursuant to 18 U.S.C. §§ 1590 and 1595 an award of to each

plaintiff, jointly and severally against each Defendant of compensatory damages, punitive

damages, attorneys’ fees, and costs;

        5.      Under Count III, a declaration that because there was no FLSA rights poster, the

statute of limitations is tolled such that there is no statute of limitations;

        6.      In the alternative, under Count III, a declaration that the Defendants’ actions as set

forth herein willfully violated the minimum wage and overtime provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 206 and 207, such that a three-year statute of limitations is

appropriate;




                                                   46
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 47 of 48 PageID# 120



       7.      Under Count III, an award of each plaintiff’s actual damages under the FLSA,

pursuant to 29 U.S.C. §§ 206 and 207 in the amount of all unpaid minimum wages and overtime,

jointly and severally against both defendants;

       8.      Under Count III, an additional equal amount to each plaintiff as liquidated damages,

pursuant to 29 U.S.C.§ 216(b), jointly and severally against both defendants;

       9.      Under Counts I and II, an order permanently enjoining each Defendant from

further violations of the TVPA;

       10.     Under Counts I-III, an award of Plaintiffs’ costs and reasonable attorney’s fees, as

appropriate under the Fair Labor Standards Act, 29 U.S.C. § 216(b), and the Trafficking Victims

Protection Act, 18 U.S.C. § 1595, jointly and severally against both defendants;

       11.     Under Count IV an award of each plaintiff’s unpaid promised wages, in an amount

appropriate to the proof at trial, against Monterrey Concrete, LLC, plus statutorily authorized

interest payments from the date of failure to pay the wages, to the extent that such relief would not

reduce the amount otherwise owed Plaintiffs;

       12.     Under Count V, in the alternative to Count IV, an award to Plaintiffs of the

reasonable value of the services Plaintiffs performed to Defendant Monterrey Concrete for which

Defendant Monterrey Concrete has not yet compensated them, against Monterrey Concrete, LLC,

plus statutorily authorized interest payments from the date of failure to pay the wages, to the extent

that such relief would not reduce the amount otherwise owed Plaintiffs;

       13.     Under Count VI, in the alternative to Count IV, an award equal to the amount

Defendants were unjustly enriched, in an amount appropriate to the proof at trial, against

Monterrey Concrete, LLC, plus statutorily authorized interest payments from the date of failure to

pay the wages, to the extent that such relief would not reduce the amount otherwise owed Plaintiffs;




                                                 47
 Case 3:19-cv-00830-REP Document 1 Filed 11/06/19 Page 48 of 48 PageID# 121



       14.     Under all counts, pre-judgment and post-judgment interest as permitted by law; and

       15.     Such other and further relief as this court deems necessary and proper.


Plaintiffs demand a trial by jury.


Dated: November 6, 2019              Respectfully submitted,


                                             /s/ Ian S. Hoffman
                                     Ian S. Hoffman (VSB No. 75002)
                                     Daniel A. Cantor (pro hac vice motion forthcoming)
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     601 Massachusetts Avenue, NW
                                     Washington, DC 20001
                                     Phone: 202-942-5000
                                     Fax: 202-942-5999
                                     Ian.Hoffman@arnoldporter.com
                                     Daniel.Cantor@arnoldporter.com

                                     Karen Rigberg (pro hac vice motion forthcoming)
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     777 South Figueroa Street, 44th Floor
                                     Los Angeles, CA 90017-5844
                                     Phone: 213-243-4000
                                     Fax: 213-243-4199
                                     Karen.Rigberg@arnoldporter.com

                                     Jason Yarashes (VSB No. 90211)
                                     Simon Sandoval-Moshenberg (VSB 77110)
                                     Rachel McFarland (VSB 89391)
                                     Nicholas Marritz (VSB 89795)
                                     Legal Aid Justice Center
                                     1000 Preston Ave, Suite A
                                     Charlottesville, VA 22903
                                     Tel: (434) 977-0553
                                     Fax: (434) 977-0558
                                     jasony@justice4all.org
                                     simon@justice4all.org
                                     rmcfarland@justice4all.org
                                     nicholas@justice4all.org


                                     Counsel for Plaintiffs



                                               48
